DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding claim 2, The phrase “date generation unit” seems to be a typo error. Instead, it might be a “data generation unit”. The examiner rejection to the claim 2 is temporarily based on assumption of “data generation unit” till the correct terminology is known is known. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by disclosed prior art Sin (US 2013/0188752 A1).

Sin discloses a method and apparatus to perform HART data processing with the following features: regarding claim 1, a Highway Addressable Remote Transducer (HART) modem comprising: a communication conversion unit configured to relay communication between field equipment and a host device or a diagnostic device on a higher level; a data generation unit generating designated data from signals from HART communication transmitted and received to and from the field equipment; a communication interface unit configured to transmit the generated data to the diagnostic device (Fig. 2, a schematic configurative view illustrating a PLC system according to an exemplary embodiment of the present disclosure, see teachings in [0016 & 0040-0052] summarized as “a Highway Addressable Remote Transducer (HART) modem comprising: a communication conversion unit configured to relay communication between field equipment and a host device or a diagnostic device on a higher level (i.e. a PLC (programmable logic controller) 20 system comprising of an I/O module 22  configured to perform HART data processing [0016, 0041-0042], comprising a HART communication unit 44 (fig. 3) consists a hart modem [0052], comprising of analog-to-digital and digital-to-analog convertor 43, and relay communication between field devices 30 and a host/diagnostic device 10 [0040], a data generation unit generating designated data from signals from HART communication transmitted and received to and from the field equipment (i.e. I/O unit 41 multiplexes the signal outputted from the plurality of HART transmitters (field devices) 30, and ADC 43 generates designated data by converting analog signal received multiplexed data from the I/O unit (41) to digital data [0046, 0048]), a communication interface unit configured to transmit the generated data to the diagnostic device (i.e. the HART communication unit 44 converts the HART data received from the I/O unit 41 to digital data, and allows a HART output signal transmitted through the interface unit 51 to the host/diagnostic device 21 [0023 & 0048])”).
	Sin also discloses the following features: regarding claim 2, wherein: the date generation unit comprises a waveform detection unit configured to generate data sampled from HART communication signals to be transmitted and received to and from the field equipment; and the communication interface unit is configured to transmit the data generated by the waveform detection unit to the diagnostic device (Fig. 3, a detailed configurative view illustrating an analog I/O module according to an exemplary embodiment of the present disclosure, see teachings in [0040, 0046 & 0048] summarized as “ I/O unit 41 multiplexes the analog signal outputted from the plurality of HART transmitters 30, and ADC 43 generates designated data by converting analog signal received multiplexed data from the I/O unit (41) to the HART communication unit 44 converts the HART data received from the I/O unit (41) to digital data, and allows a HART output signal transmitted through the interface unit (51) to the host/diagnostic device 10 via PLC CPU 21”); regarding claim 3, further comprising: a record management unit configured to record the data generated by the waveform detection unit to a storage medium mounted on the HART modem (Fig. 3, a detailed configurative view illustrating an analog I/O module according to an exemplary embodiment of the present disclosure, see teachings in [0051-0052] summarized as “analog signal superimposed with the HART data received from the I/O unit 41 of FIG. 3 is separated from the HART data, and the analog signal received from the plurality of terminals is multiplexed by the I/O unit 41, and the analog signal multiplexed by the I/O unit 41 is inputted to the ADC 43 which converts it to digital data and stores in the interface unit 51 through the insulation unit 45”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sin (US 2013/0188752 A1) in view of Haran (US 20180191539 A1).

Sin discloses the claimed limitations as described in paragraph 5 above. Sin does not disclose the following features: regarding claim 4, wherein the waveform detection unit is configured to measure a wave height value of the HART communication signals to be transmitted and received to and from the field equipment; and the communication interface unit is configured to transmit a measurement result of the waveform detection unit to the diagnostic device; 
Haran discloses a Highway Addressable Remote Transducer (HART) modem with the following features: regarding claim 4, wherein the waveform detection unit is configured to measure a wave height value of the HART communication signals to be transmitted and received to and from the field equipment; and the communication interface unit is configured to transmit a measurement result of the waveform detection unit to the diagnostic device (Fig. 4, illustrates a block diagram of a Highway Addressable Remote Transducer modem, see teachings in [0054 & 0074] summarized as “coherent phase shift keying demodulator 414 of the HART modem 400 receives an analog signal from the sensor device (field device) 401, an ADC 416 converts the band limited analog signal into digitized samples, in the module 417, the high pass filter is operably coupled to the energy detector and the energy detector, wherein the high pass filter filters low frequency interfering signals from the digitized samples,  microcontroller 413 of the HART modem 400 compares signal amplitudes of the digitized samples with predetermined threshold values using the energy detector and determines further signal processing of the digitized samples, and transmits via interface 624 to the control device”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sin by using the features as taught by Haran in order to provide a more effective and efficient system that is capable of measuring a wave height value of the HART communication signals to be transmitted and received to and from the field equipment. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sin (US 2013/0188752 A1) in view of Haran (US 20180191539 A1) as applied to claims 1 and 4 above, and further in view of Birkhofer et al. (US 2014/0181951 A1).

Sin and Haran disclose the claimed limitations as described in the paragraphs 5 and 8 above. Sin and Haran do not expressly disclose the following features: regarding claim 5, further comprising a display unit configured to display the measurement result;
Birkhofer et al. disclose a method for remotely servicing a field device of automation technology with the following features: regarding claim 5, further comprising a display unit configured to display the measurement result (Fig.2, a system for remote servicing of two field devices FD1, FD2 using the HART protocol and a two conductor connection, see teachings in [0005-0006 & 0031] summarized as “two field devices FD1, FD2 using the HART protocol via a two conductor connection, and a service unit E1 is coupled for digital communication via a HART modem C1 into the two conductor connection, so that a data communication connection with the remotely arranged devices FD1, FD2 is established, and the configuring and parametering of field devices FD1 and FD2, however, also diagnosis and maintenance for the purpose of early detection of defects in the field devices or in the process, includes also simply the displaying of information”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sin with Haran by using the features as taught by Birkhofer et al. in order to provide a more effective and efficient system that is capable of including a display unit configured to display the measurement result. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sin (US 2013/0188752 A1) in view of Esposito (US 2008/0236679 A1).

Sin discloses the claimed limitations as described in paragraph 5 above. Sin does not expressly disclose the following features: regarding claim 8, a diagnostic system comprising: the HART modem and the diagnostic device, wherein the diagnostic device comprises: a waveform generation unit configured to generate an image for displaying a signal waveform indicated by received data upon reception of the data transmitted from the HART modem; and a display unit configured to display the image generated by the waveform generation unit;
Esposito discloses systems and processes for providing testing and/or control of fluid regulatory systems with the following features: regarding claim 8, a diagnostic system comprising: the HART modem and the diagnostic device, wherein the diagnostic device comprises: a waveform generation unit configured to generate an image for displaying a signal waveform indicated by received data upon reception of the data transmitted from the HART modem; and a display unit configured to display the image generated by the waveform generation unit (Fig. 5, a block diagram illustrating another example of a fluid regulatory testing system, see teachings in [0080 & 0094] summarized as “fault identification and analysis may be conducted via HART modem within a controller 521, wherein the HART modem receives messages, such as commands, communicated in the control signal 531, wherein the HART modem allows sensors, transducers, controllers, and other devices to communicate in a network over a signal range, such as a 4-20 mA current loop connection, and the HART modem may modulate the signal (e.g., create a 1200 baud FSK signal) in the loop that enables communication with the controller 521, thus, the HART modem may transmit commands to controller 521, which may store the commands in memory such as RAM, EEPROM, or flash memory, a visual indicator may display a new or altered image for initiating a fluid regulator testing”);
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sin by using the features as taught by Esposito in order to provide a more effective and efficient system that is capable of generating an image for displaying a signal waveform indicated by received data upon reception of the data transmitted from the HART modem. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sin (US 2013/0188752 A1) in view of Kurtis et al. (US 2019/0246353 A1).

Sin discloses the claimed limitations as described in paragraph 5 above. Sin does not expressly disclose the following features: regarding claim 9, further comprising: a data management unit configured to measure a number of times of no response, which is a number of times a response from the field equipment cannot be received within a specified period from a transmission of a HART communication command to the field equipment, or a no-response ratio, which is a ratio of a total number of times the response cannot be received within the specified period from the transmission of each command to a total number of commands transmitted to the field equipment, wherein the communication interface unit transmits a measurement result of the data management unit to the diagnostic device.
	Kurtis et al. disclose methods and apparatus to control communication date rates of low-energy devices with the following features: regarding claim 9, further comprising: a data management unit configured to measure a number of times of no response, which is a number of times a response from the field equipment cannot be received within a specified period from a transmission of a HART communication command to the field equipment, or a no-response ratio, which is a ratio of a total number of times the response cannot be received within the specified period from the transmission of each command to a total number of commands transmitted to the field equipment, wherein the communication interface unit transmits a measurement result of the data management unit to the diagnostic device (Fig. 8B, depicts block diagrams of example industrial protocol data packets that can be processed by the field device of figs. 1-2, see teachings in [0064 & 0175-0179] summarized as “the response success/warning data packet 832 can correspond to data transmitted by the field device 102 to the remote device 106 (fig.1) in response to receiving the response success/warning data packet 832, for example, the field device 102 may package the response success/warning data packet 832 in a BLE data packet and transmit the BLE data packet via the BLE connection 108, wherein the response success/warning data packet 832 includes an device status field 843, the command number field 838, the byte count field 840, an response code field 844, and an response data payload 846, and the device status field 842 has a data size of 1 byte and can correspond to a HART device status value, and the field device 102 is operative to concatenate and/or otherwise aggregate the response success/warning data packets 872, 874, 876 by incrementing the counter data field 820 of FIG. 8A each time the byte count field 840 of one of the response success/warning data packets 872, 874, 876 is processed”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sin by using the features as taught by Esposito in order to provide a more effective and efficient system that is capable of measuring a number of times of no response. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sin (US 2013/0188752 A1) in view of Kurtis et al. (US 2019/0246353 A1) as applied to claims 1 and 9 above, and further in view of Birkhofer et al. (US 2014/0181951 A1).

Sin and Kurtis et al. disclose the claimed limitations as described in the paragraphs 5 and 11 above. Sin and Kurtis et al. do not expressly disclose the following features: regarding claim 10, further comprising a display unit configured to display the measurement result.
Birkhofer et al. disclose a method for remotely servicing a field device of automation technology with the following features: regarding claim 10, further comprising a display unit configured to display the measurement result (Fig.2, a system for remote servicing of two field devices FD1, FD2 using the HART protocol and a two conductor connection, see teachings in [0005-0006 & 0031] summarized as “two field devices FD1, FD2 using the HART protocol via a two conductor connection, and a service unit E1 is coupled for digital communication via a HART modem C1 into the two conductor connection, so that a data communication connection with the remotely arranged devices FD1, FD2 is established, and the configuring and parametering of field devices FD1 and FD2, however, also diagnosis and maintenance for the purpose of early detection of defects in the field devices or in the process, includes also simply the displaying of information”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sin with Kurtis et al. by using the features as taught by Birkhofer et al. in order to provide a more effective and efficient system that is capable of including a display unit configured to display the measurement result. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sin (US 2013/0188752 A1) in view of Vande et al. (US 8,390,150 B2).

Sin discloses the claimed limitations as described in paragraph 5 above. Sin does not expressly disclose the following features: regarding claim 13, further comprising: a power supply status confirmation unit configured to measure a DC voltage of an analog signal line connecting the field equipment to the HART modem, wherein the communication interface unit transmits a measurement result of the power supply status confirmation unit to the diagnostic device;
Vande et al. disclose  a field device interface with network protection mechanism with the following features: regarding claim 13, further comprising: a power supply status confirmation unit configured to measure a DC voltage of an analog signal line connecting the field equipment to the HART modem, wherein the communication interface unit transmits a measurement result of the power supply status confirmation unit to the diagnostic device (Fig. 2, a block diagram of a field device in accordance with embodiment of the present invention, see teachings in [col 2 ln 61-67, col 3 ln 1-21 & col 4 ln 21-53] summarized as “the field device interface module 10, measures the DC voltage across terminals 50, 52, preferably using measurement circuitry 32, the field device interface module then provides an indication that the attached field device is already powered and that no power will be applied, if the measured DC voltage is below the minimum level for a powered field device, then a current-limited voltage is applied to terminals 50, 52. The current limit and voltage are set appropriately for the network type, wherein the current flow is constantly monitored, and a field device is expected to draw a minimum amount of current within a defined expected start up time”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sin by using the features as taught by Vande et al.. in order to provide a more effective and efficient system that is capable of measuring a DC voltage of an analog signal line connecting the field equipment to the HART modem. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sin (US 2013/0188752 A1) in view of Vande et al. (US 8,390,150 B2) as applied to claim 1 above, and further in view of Bihler (US 2018/0107184 A1).

Sin and Vande et al. disclose the claimed limitations as described in paragraph 5 above. Sin does not expressly disclose the following features: regarding claim 14, further comprising a display unit configured to display the measurement result.
Bihler discloses a method for automatic switching of a communication resistor of a HART device with the following features: regarding claim 14, a schematic representation a HART device of the invention in the form of a HART communication box with a communication electronics, which is designed to execute the method of the invention (Fig. 3, further comprising a display unit configured to display the measurement result, see teachings in [0042 & 0047] summarized as “in order to enable a verification of the performed measure, advantageously a carrier detect signal is used, which is output from the HART modem 9, wherein the carrier detect signal is a control signal, which is produced according to standard by the HART modem 9 and displays that it can receive data”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sin with Vande et al. by using the features as taught by Bihler in order to provide a more effective and efficient system that is capable of displaying the measurement result. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sin (US 2013/0188752 A1) in view of Xu et al. (US 2021/0064712 A1).

Sin discloses the claimed limitations as described in paragraph 5 above. Sin does not expressly disclose the following features: regarding claim 17, further comprising: a record management unit configured to record a HART communication command transmitted to the field equipment, and a response received from the field equipment on a storage medium mounted to the HART modem.
Xu et al. disclose a system and a method for field devices in an industrial plant with the following features: regarding claim 17, further comprising: a record management unit configured to record a HART communication command transmitted to the field equipment, and a response received from the field equipment on a storage medium mounted to the HART modem (Fig. 1, a block diagram illustrative of a device management system in some embodiments, see teachings in [0054, 0065 & 0080] summarized as “simulation database (SDB) 330 stores, for the simulated HART device 360, information for all command transaction and their responses from field device”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sin with Haran by using the features as taught by Xu et al.. in order to provide a more effective and efficient system that is capable of recording a HART communication command transmitted to the field equipment, and a response received from the field equipment on a storage medium. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 18-20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance.
The closet prior art of record, Sin (US 2013/0188752 A1) individually or in any reasonable combination fails to fairly show or suggest claimed underlined features of independent claim 118 as described below:
Regarding claim 1, A diagnostic system comprising: a diagnostic device; and a HART modem configured to relay communication between field equipment and a host device or the diagnostic device on a higher level; wherein the HART modem comprises: a communication conversion unit configured to relay communication between the field equipment and the host device or the diagnostic device; and a first communication interface unit configured to transmit a HART communication command transmitted to the field equipment and a response received from the field equipment to the diagnostic device, and the diagnostic device comprises: a second communication interface unit configured to receive the HART communication command and the response transmitted from the HART modem; a communication protocol analysis unit configured to convert the received command and response into a character string indicating contents of the received command and response.
Therefore, the independent claims 1 together its dependent claims is allowed for the reason given above. 
Claims 19-20 are allowed since they depend on claim 1.

Claims 6-7, 11-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
5/19/2022                                                                                                                                                                                            
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473